Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Restriction requirement set forth on 6/13/2022 has been reevaluated and is hereby withdrawn, applicant is welcome to bring the previous canceled claims back in. 
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 06/15/2020 has been entered. Specification has been reviewed and accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20, 21, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, and 13 of Co-pending Application No. 16/901,168 in view of Davis et al. (“Davis”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 13 of Co-pending Application No. 16/901,168 recite very similar functionality and structure as claims 1, 20, 21, and 25.

Present US Patent Application NO. 16/901,147
US Patent application No. 16/901,168
Claim 1
A system for making or repairing a specified part, the system including: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: 

receiving, from a machine communicatively coupled with the processor, a set of sensor data and/or a set of inspection data associated with at least one of an additive and a reductive manufacturing or repair process or with at least one of a pre-treatment and a post-treatment step; 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

updating, in real time, a surrogate model corresponding with a physics- based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 



further updating the surrogate model with the set of sensor data and/or the set of inspection data; 



and executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.


Claim 20
The system as set forth in Claim 1, wherein the digital twin is based on operational data or nominal operating conditions of the specified part.




Claim 21
The system as set forth in Claim 1, wherein the digital twin is based on at least one of as-manufactured, as-tested, as-designed, as-simulated, as-operated, and as-simulated data for the specified part.




Claim 25
The system as set forth in Claim 1, wherein the operations further include sorting the specified part according to one or more performance criteria.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 4U.S. Application No. 16/901,168 Reply to Non-Final Office Action of February 8, 2022 Attorney Docket No. 507229-US-2/152509-US Response dated May 9, 2022 

receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 


creating an optimized manufacturing process to make or repair the specified part, the creating including:

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part;

further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one  similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, 

and executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 13
 receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part… a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part
Claim 13
 receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part… a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part

Claim 9
operation to group similar parts  according to observations or measurements, operational data and performance of similar parts  in operation.


Compared to the claims of Co-pending Application No. 16/901,168, independent claim 1 of the instant application has the additional limitations of “receiving, from a machine communicatively coupled with the processor;”.  
Malkani (Publication No. WO2019055538 A1) describes Fig. 2 server 212 [0048] "server" can refer to a single, physical processor with associated communications and data storage and database facilities, or it can refer to a networked or clustered complex of processors and associated network and storage devices, as well as operating software and one or more database systems and application software that support the services provided by the server, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc., which reads on “receiving, from a machine communicatively coupled with the processor”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,168 of “receiving data from a plurality of sources” and the teachings of Malkani of a server communicatively coupled with a processor gathering sensor data from the AM machines. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide improve efficiency of the system by having a central server coupled to processors receiving sensor data.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Co-pending Application No. 16/901,205 in view of Malkani et al. (“Malkani”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of Co-pending Application No. 16/901,205 recite very similar functionality and structure as claim 1.

Present US Patent Application NO. 16/901,147
US Patent application No. 16/901,205
Claim 1
A system for making or repairing a specified part, the system including: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: 

receiving, from a machine communicatively coupled with the processor, a set of sensor data and/or a set of inspection data associated with at least one of an additive and a reductive manufacturing or repair process or with at least one of a pre-treatment and a post-treatment step; 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

updating, in real time, a surrogate model corresponding with a physics- based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with the set of sensor data and/or the set of inspection data; 



and executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.


Claim 11
A system configured to either manufacture or repair a specified part, the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including:

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part;


creating an optimized process to make or repair the specified part, the creating including:


updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part;







executing, based on the digital twin, the optimized process to either repair or make the specified part.


Compared to the claims of Co-pending Application No. 16/901,205, independent claim 1 of the instant application has the additional limitations of “receiving, from a machine communicatively coupled with the processor;”.  
Malkani (Publication No. WO2019055538 A1) describes Fig. 2 server 212 [0048] "server" can refer to a single, physical processor with associated communications and data storage and database facilities, or it can refer to a networked or clustered complex of processors and associated network and storage devices, as well as operating software and one or more database systems and application software that support the services provided by the server, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc., which reads on “receiving, from a machine communicatively coupled with the processor”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,205 of “receiving data from a plurality of sources” and the teachings of Malkani of a server communicatively coupled with a processor gathering sensor data from the AM machines. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide improve efficiency of the system by having a central server coupled to processors receiving sensor data.

Compared to the claims of Co-pending Application No. 16/901,205, independent claim 1 of the instant application has the additional limitations of “further updating the surrogate model with the set of sensor data and/or the set of inspection data;”.  
Malkani (Publication No. WO2019055538 A1) describes [0065] as a part of the activity of item 112, the exemplary inventive computer-based AM system may be configured to utilize the monitoring data collected, in real-time, about the exemplary AM machine, while the exemplary AM machine builds other AM part(s), to dynamically adjust the AM machine setting data in the digital twin 138 of the AM part to account, without limitation, for machine-to-machine parameter variability which reads on “further updating the surrogate model with the set of sensor data and/or the set of inspection data”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,205 of updating a surrogate model and the teachings of Malkani of further updating the surrogate model based on monitored data collected. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow adjustments at various level, that may significantly improve the optimization result.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Co-pending Application No. 16/901,220 in view of Malkani et al. (“Malkani”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of Co-pending Application No. 16/901,220 recite very similar functionality and structure as claim 1.

Present US Patent Application NO. 16/901,147
US Patent application No. 16/901,220
Claim 1
A system for making or repairing a specified part, the system including: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: 


receiving, from a machine communicatively coupled with the processor, a set of sensor data and/or a set of inspection data associated with at least one of an additive and a reductive manufacturing or repair process or with at least one of a pre-treatment and a post-treatment step; 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

updating, in real time, a surrogate model corresponding with a physics- based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with the set of sensor data and/or the set of inspection data; 

and executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 11
A system configured to either manufacture or repair a specified part, the system comprising:
a processor;
a memory including instructions that, when executed by the processor, cause the processor to perform operations including:

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part;



creating an optimized process to make or repair the specified part, the creating including:


updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part;





executing, based on the digital twin, the optimized process to either repair or make the specified part.



Compared to the claims of Co-pending Application No. 16/901,220, independent claim 1 of the instant application has the additional limitations of “receiving, from a machine communicatively coupled with the processor;”.  
Malkani (Publication No. WO2019055538 A1) describes Fig. 2 server 212 [0048] "server" can refer to a single, physical processor with associated communications and data storage and database facilities, or it can refer to a networked or clustered complex of processors and associated network and storage devices, as well as operating software and one or more database systems and application software that support the services provided by the server, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc., which reads on “receiving, from a machine communicatively coupled with the processor”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,220 of “receiving data from a plurality of sources” and the teachings of Malkani of a server communicatively coupled with a processor gathering sensor data from the AM machines. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide improve efficiency of the system by having a central server coupled to processors receiving sensor data.
	Compared to the claims of Co-pending Application No. 16/901,220, independent claim 1 of the instant application has the additional limitations of “further updating the surrogate model with the set of sensor data and/or the set of inspection data;”.  
Malkani (Publication No. WO2019055538 A1) describes [0065] as a part of the activity of item 112, the exemplary inventive computer-based AM system may be configured to utilize the monitoring data collected, in real-time, about the exemplary AM machine, while the exemplary AM machine builds other AM part(s), to dynamically adjust the AM machine setting data in the digital twin 138 of the AM part to account, without limitation, for machine-to-machine parameter variability which reads on “further updating the surrogate model with the set of sensor data and/or the set of inspection data”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,220 of updating a surrogate model and the teachings of Malkani of further updating the surrogate model based on monitored data collected. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow adjustments at various level, that may significantly improve the optimization result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 19-23, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malkani  et al. (WO2019055538, herein Malkani).

Regarding claim 1, Malkani teaches A system for making or repairing a specified part, the system including ([0036] an additive manufacturing process includes depositing successive layers of one or more materials (e.g., powders of materials) and then selectively melting and/or sintering the materials to create, layer-by-layer, an AM part/product): a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising ([0046] The material disclosed herein may be implemented in software or firmware or a combination of them or as instructions stored on a machine-readable medium, which may be read and executed by one or more processors): receiving, from a machine communicatively coupled with the processor, a set of sensor data and/or a set of inspection data (Fig. 2 server 212 [0048] "server" can refer to a single, physical processor with associated communications and data storage and database facilities, or it can refer to a networked or clustered complex of processors and associated network and storage devices, as well as operating software and one or more database systems and application software that support the services provided by the server, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.)) associated with at least one of an additive and a reductive manufacturing or repair process ([0068] as a part of activity of item 114, based on the digital twin 138, if particular point(s) in the build portion of the AM part is/are determined to deviate from a threshold condition to a tolerable degree (e.g., an out-of-compliance-but-reparable condition), the exemplary inventive computer-based AM system may be configured to mitigate such noncompliance by adjusting build instruction(s) for next build layer(s) and/or build portion(s) of the same layer in which the noncompliance has been determined) or with at least one of a pre-treatment and a post-treatment; creating an optimized manufacturing process to make or repair the specified part ([0068] as a part of activity of item 114, based on the digital twin 138, if particular point(s) in the build portion of the AM part is/are determined to deviate from a threshold condition to a tolerable degree (e.g., an out-of-compliance-but-reparable condition), the exemplary inventive computer-based AM system may be configured to mitigate such noncompliance by adjusting build instruction(s) for next build layer(s) and/or build portion(s) of the same layer in which the noncompliance has been determined, [0023] Fig. 6A-6D show illustrative examples of the numerical build optimization that may occur within an exemplary inventive computer-based AM system according to an embodiment of the present disclosure), the creating including: updating, in real time, a surrogate model corresponding with a physics- based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; further updating the surrogate model with the set of sensor data and/or the set of inspection data ([0065] as a part of the activity of item 112, the exemplary inventive computer-based AM system may be configured to utilize the monitoring data collected, in real-time, about the exemplary AM machine, while the exemplary AM machine builds other AM part(s), to dynamically adjust the AM machine setting data in the digital twin 138 of the AM part to account, without limitation, for machine-to-machine parameter variability); and executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part ([0064] the digital twin 138 may be configured to be self-contained, self-adjustable, and/or self-executing computer entity that is agnostic to a type of an AM machine that may be employed to build the AM part) .

Regarding claim 2, Malkani teaches The system as set forth in Claim 1, wherein the operations further include communicating the set of sensor data and/or the set of inspection data to a central server (Fig. 2 server 212, [0049] network that may couple devices so that communications may be exchanged, such as between a server and a client device or other types of devices, including between wireless devices coupled via a wireless network, [0080] may include a server 212, which is operatively connected to the shared communication network 206. The server 212 may itself be operatively connected to one or more different AM machines/3D printers 210. In some embodiments, the function of the server 212 is to execute one or more activities identified in Fig. 1 such as dynamically instructing an appropriate AM machine 210 to AM produce an exemplary AM part based on exemplary inventive AM digital twin, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.)).

Regarding claim 3, Malkani teaches The system as set forth in Claim 2, wherein communicating the set of sensor data and/or the set of inspection data to the central server is performed wirelessly ([0049] network that may couple devices so that communications may be exchanged, such as between a server and a client device or other types of devices, including between wireless devices coupled via a wireless network, [0080] may include a server 212, which is operatively connected to the shared communication network 206. The server 212 may itself be operatively connected to one or more different AM machines/3D printers 210. In some embodiments, the function of the server 212 is to execute one or more activities identified in Fig. 1 such as dynamically instructing an appropriate AM machine 210 to AM produce an exemplary AM part based on exemplary inventive AM digital twin, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.)) .

Regarding claim 19, Malkani teaches The system as set forth in Claim 1, wherein the operations further include deploying the specified part based on the surrogate model  ([0064] the digital twin 138 may be configured to be self-contained, self-adjustable, and/or self-executing computer entity that is agnostic to a type of an AM machine that may be employed to build the AM part) .

Regarding claim 20, Malkani teaches The system as set forth in Claim 1, wherein the digital twin is based on operational data or nominal operating conditions of the specified part ([0004] the digital twin comprises: i) the one or more AM part parameters of the at least one AM part; and ii) the one or more part-specific AM build parameters for the AM build process to build the at least one AM part) .

Regarding claim 21, Malkani teaches The system as set forth in Claim 1, wherein the digital twin is based on at least one of as-manufactured, as-tested, as-designed, as-simulated, as-operated, and as-simulated data for the specified part ([0004] the digital twin comprises: i) the one or more AM part parameters of the at least one AM part; and ii) the one or more part-specific AM build parameters for the AM build process to build the at least one AM part) .

Regarding claim 22, Malkani teaches The system as set forth in Claim 1, wherein the operations further include predicting durability of the specified part based on the digital twin ([0081] an exemplary inventive part build simulation may be designed to evaluate one or more geometrical and functional parameters of an exemplary AM part. For example, the exemplary inventive part build simulation may evaluate, without limitation, geometric parameters such as but not limited to orientations, functional parameters such as cooling rates and residual stresses, and/or process related parameters such as supports, and other similarly suitable parameters). 

Regarding claim 23, Malkani teaches The system as set forth in Claim 1, wherein the operations further include receiving data indicative of a product environment spectrum ([0078] the server 218 may be operatively connected to a database 220, which may be stored in a storage device local to the server 218, or in an external storage unit (not shown). In some embodiments, the exemplary inventive AM system may be configured so that the customer environment 204 provides several different functions, [0056] Referring to item 104 of Fig. 1, in at least some embodiments, the exemplary inventive computer-based AM system may receive/obtain electronical data describing one or more parts to be manufactured ("part data"), [0079] inventive AM digital twin file may be controlled via the customer environment 204, [0097] original material provided by, for example, a customer, [0111] information captured in items 116 and 1 18 of Fig. 1 may be translated into updated geometry, material distributions and/or boundary conditions other than those prescribed during the part design phase (e.g. item 106 of Fig. 1), serving as inputs for the simulated responses that feed the inventive active feedback control mechanism (e.g. item 126 of Fig. 1) to improve/heal the part based on its actual condition ).

Regarding claim 28, Malkani teaches The system as set forth in Claim 1, wherein the operations further include receiving a set of performance data associated with parts of the same type as the specified part ([0063] the build-centered data may include historical error data generated during the additive manufacturing of other similar AM part(s) (i.e., digital twin(s) of previously manufactured other similar AM part(s)).

Regarding claim 29, Malkani teaches The system as set forth in Claim 28, wherein creating further includes updating the surrogate model based on the set of performance data ([0065] as a part of the activity of item 112, the exemplary inventive computer-based AM system may be configured to utilize the monitoring data collected, in real-time, about the exemplary AM machine, while the exemplary AM machine builds other AM part(s), to dynamically adjust the AM machine setting data in the digital twin 138 of the AM part to account, without limitation, for machine-to-machine parameter variability).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Malkani  et al. (WO2019055538, herein Malkani), in view of Huang et al. (US20200376767, herein Huang).

Regarding claim 4, Malkani teaches The system as set forth in Claim 1, wherein the operations further include associating the set of sensor data and/or the set of inspection data ([0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.))
Malkani does not teach to a unique identifier of the specified part; wherein the unique identifier may be a serial number of a component or a serial number of a batch of components 
Huang teaches to a unique identifier of the specified part; wherein the unique identifier may be a serial number of a component or a serial number of a batch of components ([0027] size and shape of the part receiving the ID. The ID 202 may be a serial number, an alphanumeric, a graphical alphanumeric, a bar code, a quick response (QR) code, or other printable graphic. The ID 202 may be unique to each part, or may be generic to a group of identical parts, [0046] The control unit 802 may further include a database of actions 818 that couple post-processing actions, operations, and movement of the part with the temporary ID. Where the temporary ID is a serial number, the serial number may be an index into the database of actions 818. In an example, the software program 810 is able to find the temporary ID from the actions database and direct the operation, action, or movement of the part based on information provided in the database) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of gathering operational parameters for building a part in additive manufacturing  from sensor data with Huang’s teaching of each part having a unique serial number. The combined teaching provides an expected result of gathering data from sensor for building a part which has a unique serial number. Therefore, one of ordinary skill in the art would be motivated to more easily identify parts, for a more efficient system. 

Regarding claim 5, the combination of Malkani and Huang teach The system as set forth in Claim 4, wherein the operations further include associating the set of sensor data (Malkani, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.)) and/or the set of inspection data from a single or multiple additive/reductive/treatment/manufacture/repair process steps ([0068] as a part of activity of item 114, based on the digital twin 138, if particular point(s) in the build portion of the AM part is/are determined to deviate from a threshold condition to a tolerable degree (e.g., an out-of-compliance-but-reparable condition), the exemplary inventive computer-based AM system may be configured to mitigate such noncompliance by adjusting build instruction(s) for next build layer(s) and/or build portion(s) of the same layer in which the noncompliance has been determined).

Regarding claim 6, the combination of Malkani and Huang teach The system as set forth in Claim 5, wherein the operations further include collating the set of sensor data and/or the set of inspection data from the single or multiple additive/reductive/treatment/manufacture/repair process steps (Malkani, [0068] as a part of activity of item 114, based on the digital twin 138, if particular point(s) in the build portion of the AM part is/are determined to deviate from a threshold condition to a tolerable degree (e.g., an out-of-compliance-but-reparable condition), the exemplary inventive computer-based AM system may be configured to mitigate such noncompliance by adjusting build instruction(s) for next build layer(s) and/or build portion(s) of the same layer in which the noncompliance has been determined, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.)).

Regarding claim 7, the combination of Malkani and Huang teach The system as set forth in Claim 2, wherein the operations further include, collating, by the central server , the set of sensor data (Malkani, [0049] network that may couple devices so that communications may be exchanged, such as between a server and a client device or other types of devices, including between wireless devices coupled via a wireless network, [0080] may include a server 212, which is operatively connected to the shared communication network 206. The server 212 may itself be operatively connected to one or more different AM machines/3D printers 210. In some embodiments, the function of the server 212 is to execute one or more activities identified in Fig. 1 such as dynamically instructing an appropriate AM machine 210 to AM produce an exemplary AM part based on exemplary inventive AM digital twin, [0113] AM build monitoring techniques that may include, but are not limited to…measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber… monitoring the molten pool size (e.g., via a camera and/or optical sensor, [0066] the monitoring data may include at least one of: i) operational parameter(s) of the exemplary AM machine, ii) internal (in-situ) conditions of the exemplary AM machine (e.g., temperature within a build chamber, 02 concentration, etc.), which may be generated, for example without limitation, during activity of item "6", and/or iii) external conditions associated with the exemplary AM machine (e.g., environmental conditions (e.g., surrounding temperature, atmospheric pressure, humidity, etc.)) 
Huang further teaches to a unique identifier of a component or batch of components of the specified part ([0027] size and shape of the part receiving the ID. The ID 202 may be a serial number, an alphanumeric, a graphical alphanumeric, a bar code, a quick response (QR) code, or other printable graphic. The ID 202 may be unique to each part, or may be generic to a group of identical parts, [0046] The control unit 802 may further include a database of actions 818 that couple post-processing actions, operations, and movement of the part with the temporary ID. Where the temporary ID is a serial number, the serial number may be an index into the database of actions 818. In an example, the software program 810 is able to find the temporary ID from the actions database and direct the operation, action, or movement of the part based on information provided in the database) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of gathering operational parameters for building a part in additive manufacturing  from sensor data with Huang’s teaching of each part having a unique serial number. The combined teaching provides an expected result of gathering data from sensor for building a part which has a unique serial number. Therefore, one of ordinary skill in the art would be motivated to more easily identify parts, for a more efficient system. 

Regarding claim 8, the combination of Malkani and Huang teach The system as set forth in Claim 7, wherein the operations further …with as-operated data or a surrogate/physics model of the performance of a particular part in operation (Malkani, [0014] determining, by the processor, based on the one or more AM part parameters, one or more part-specific AM build parameters for the AM build process to build the at least one AM part; (C) generating, by the processor, a digital twin of the at least one AM part; (D) optimizing, by the processor, the digital twin; (E) transmitting, by the processor, based on the digital twin, at least one AM part build instruction to at least one AM machine to build the at least one AM part; and (F) building, by the AM machine) .
Huang further teaches include correlating the unique identifier or using the unique identifier as an identifier of the specified part or batch of parts ([0027] size and shape of the part receiving the ID. The ID 202 may be a serial number, an alphanumeric, a graphical alphanumeric, a bar code, a quick response (QR) code, or other printable graphic. The ID 202 may be unique to each part, or may be generic to a group of identical parts, [0046] The control unit 802 may further include a database of actions 818 that couple post-processing actions, operations, and movement of the part with the temporary ID. Where the temporary ID is a serial number, the serial number may be an index into the database of actions 818. In an example, the software program 810 is able to find the temporary ID from the actions database and direct the operation, action, or movement of the part based on information provided in the database) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of gathering operational parameters for building a part in additive manufacturing  from sensor data with Huang’s teaching of each part having a unique serial number. The combined teaching provides an expected result of gathering data from sensor for building a part which has a unique serial number. Therefore, one of ordinary skill in the art would be motivated to more easily identify parts, for a more efficient system. 

Regarding claim 9, the combination of Malkani and Huang teach The system as set forth in Claim 7, wherein the operations further include correlating with as-operated data or a surrogate/physics model of the performance of a particular part in operation (Malkani, [0014] determining, by the processor, based on the one or more AM part parameters, one or more part-specific AM build parameters for the AM build process to build the at least one AM part; (C) generating, by the processor, a digital twin of the at least one AM part; (D) optimizing, by the processor, the digital twin; (E) transmitting, by the processor, based on the digital twin, at least one AM part build instruction to at least one AM machine to build the at least one AM part; and (F) building, by the AM machine).
Huang further teaches the unique identifier or using the unique identifier as an identifier of the specified part ([0027] size and shape of the part receiving the ID. The ID 202 may be a serial number, an alphanumeric, a graphical alphanumeric, a bar code, a quick response (QR) code, or other printable graphic. The ID 202 may be unique to each part, or may be generic to a group of identical parts, [0046] The control unit 802 may further include a database of actions 818 that couple post-processing actions, operations, and movement of the part with the temporary ID. Where the temporary ID is a serial number, the serial number may be an index into the database of actions 818. In an example, the software program 810 is able to find the temporary ID from the actions database and direct the operation, action, or movement of the part based on information provided in the database) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of gathering operational parameters for building a part in additive manufacturing  from sensor data with Huang’s teaching of each part having a unique serial number. The combined teaching provides an expected result of gathering data from sensor for building a part which has a unique serial number. Therefore, one of ordinary skill in the art would be motivated to more easily identify parts, for a more efficient system. 

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Malkani  et al. (WO2019055538, herein Malkani), in view of Chang et al. (US20110202297, herein Chang).

Regarding claim 24, Malkani teaches The system as set forth in Claim 23, 
Malkani does not teach wherein the operations further include sorting the specified part based, at least in part, on the product environment spectrum 
Chang teaches wherein the operations further include sorting the specified part based, at least in part, on the product environment spectrum ([0019] the product sorting method may further comprise: additionally determining whether to perform a subsequent operation for products which are sorted to perform a subsequent operation through an analysis of the quality index, by analyzing the cluster index with the product sorting device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of optimizing the additive manufacturing parts with Chang’s teaching of sorting the parts based on quality evaluation of potential failure. The combined teaching provides an expected result of sorting the parts based on quality to determine potential failures. Therefore, one of ordinary skill in the art would be motivated to optimize the parts being additively manufactured. 

Regarding claim 25, Malkani teaches The system as set forth in Claim 1, 
Malkani does not teach wherein the operations further include sorting the specified part according to one or more performance criteria
 Chang teaches wherein the operations further include sorting the specified part according to one or more performance criteria ([0019] the product sorting method may further comprise: additionally determining whether to perform a subsequent operation for products which are sorted to perform a subsequent operation through an analysis of the quality index, by analyzing the cluster index with the product sorting device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of optimizing the additive manufacturing parts with Chang’s teaching of sorting the parts based on quality evaluation of potential failure. The combined teaching provides an expected result of sorting the parts based on quality to determine potential failures. Therefore, one of ordinary skill in the art would be motivated to optimize the parts being additively manufactured. 

Regarding claim 26, the combination of Malkani and Chang teach The system as set forth in Claim 25,
Chang further teaches wherein the one or more performance criteria includes robustness ([0019] the product sorting method may further comprise: additionally determining whether to perform a subsequent operation for products which are sorted to perform a subsequent operation through an analysis of the quality index, by analyzing the cluster index with the product sorting device, [0011] the calculating of a quality index may comprise: grouping the test records; and calculating the quality index by analyzing the grouped test records through robust estimation. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of optimizing the additive manufacturing parts with Chang’s teaching of sorting the parts based on quality evaluation of potential failure The combined teaching provides an expected result of sorting the parts based on quality to determine potential failures. Therefore, one of ordinary skill in the art would be motivated to optimize the parts being additively manufactured. 

Regarding claim 27, the combination of Malkani and Chang teach The system as set forth in Claim 26, wherein the operations further include assigning the specified part to a particular product environment within a product environment spectrum (Malkani, [0097] the exemplary inventive material selection optimization 412 can be used for a new material selection (different from original material provided by, for example, a customer), which may then be pointed out by the optimizer over the course of the optimization. In some embodiments, this way, the part build simulation enables optimization of all the build parameters, including materials as needed during the inventive part build simulation process (item 110 of Fig. 1) of the exemplary inventive computer-based AM system. In some embodiments, including the inventive material selection optimization 412 during the inventive part build simulation (item 110 of Fig. 1) is that the models underlying the simulation process may define inter-relationships between composition, microstructure and/or properties of the exemplary AM part).
Chang further teaches based on the one or more performance criteria ([0019] the product sorting method may further comprise: additionally determining whether to perform a subsequent operation for products which are sorted to perform a subsequent operation through an analysis of the quality index, by analyzing the cluster index with the product sorting device, [0011] the calculating of a quality index may comprise: grouping the test records; and calculating the quality index by analyzing the grouped test records through robust estimation. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkani’s teaching of optimizing the additive manufacturing parts with Chang’s teaching of sorting the parts based on quality evaluation of potential failure The combined teaching provides an expected result of sorting the parts based on quality to determine potential failures. Therefore, one of ordinary skill in the art would be motivated to optimize the parts being additively manufactured. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Hershey (US20170286572) discloses  a digital twin of a twinned physical system such that one or more sensors sense values of one or more designated parameters of the twinned physical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117